DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The newly filed Information Disclosure Statement of August 5, 2021 has been considered by the examiner.
The examiner notes the amendments made to the drawings and the specification in the response filed October 20, 2021.  These amendments are sufficient to overcome the objections to the drawings and specification made in the previous Office action of record.  These objections are hereby withdrawn.
The examiner notes the amendments to claims 4, 13-16, and 18 in response to the claim objections made in the previous Office action of record.  These claim objections are hereby withdrawn.
Applicant notes, on pages 12-13 of the remarks, that applicant amended claim 9 to address a rejection made under 35 USC 112(a).  However, claim 9 was not rejected under 35 USC 112(a) in the previous Office action; only 35 USC 112(b).  That being said, the amendment made to claim 9 is sufficient to overcome the rejection under 35 USC 112(b), and this rejection is withdrawn.
	The examiner notes that on page 13 of applicant’s remarks, under the heading for rejections under 35 USC 112(b), the remarks focus on the rejection of claims 1, 3-11, and 13-20 under 35 USC 102(a)(1), and not the rejections made under 35 USC 112(b).  However, the examiner notes that the amendments made to claims 11 and 19, along with the specification in 
	The examiner notes that the amendments made to claims 1 and 11 are sufficient to remove the 35 USC 102(a)(1) rejections on these claims.  However, these amendments, along with the corresponding remarks, are not sufficient to obviate the 35 USC 103 rejections made on original claims 2 and 12, now amended into claims 1 and 11, respectively, in the previous Office action of record.
	While the examiner appreciates applicant’s remarks and discussion of both the Roztocki reference and what the instant specification teaches, these arguments are insufficient to overcome the rejection of amended claims 1 and 11 under 35 USC 103.  As noted by the examiner in the previous rejection with regards to original claims 2 and 12, it is admitted that Roztocki fails to disclose comparing the detected frequency-shifted and unshifted output signals of the multi-path interferometer with frequency shifted and unshifted interferometer output reference intensities.  However, applicant’s remarks fail to address the examiner’s specific rejection of this limitation.
In the previous Office action, the examiner interpreted the limitation found in original claims 2 and 12 to be comparing the interferometrically detected information to a reference or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Because the arguments fail to address the specific issues raised by the examiner in rejecting original claims 2 and 12, the arguments fail to be persuasive so as to overcome the 35 USC 103 rejection.  Additionally, with the assertion of Official notice not being adequately challenged by applicant in the remarks, such a finding is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion.  See MPEP 2144.03C.  As a result, independent claims 1 and 11, and any claim that depends therefrom, stand rejected under 35 USC 103 for the reasons set forth below.
Claim Objections
Claims 8-9 and 11 are objected to because of the following informalities:  
In claim 8, the word “and” should be added between “an acousto-optic modulator” and “an electro-optic modulator” to make the fact that at least one of the two modulators can be used clearer.
In claim 9, the word “a” should be added before the word “continuous-wave” to correct a minor grammatical issue.
.
Appropriate correction is required.
Claim Interpretation
	The following limitations remain interpreted under 35 USC 112(f) for the reasons given in the previous Office action mailed July 21, 2021:
	“A detection unit” in claims 11, 13-16, and 18-20.
“Said signal processing unit further compares . . .” as found in claim 16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation "said signal processing unit" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What signal processing unit is being referred to here?  As no signal processing unit is set forth in claim 11 as currently amended, “said signal processing unit” lacks antecedent basis.
Claim limitation “signal processing unit” as found in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
With regard to the limitation, as “signal processing unit” is a 35 USC 112(f) limitation, the examiner turns to the specification to determine what structure is associated with that unit. However, the only term by which the signal processing unit is referred to in the specification is the same term by which it is claimed - a signal processing unit. As such, there is no clear structure in the specification that is linked to the signal processing unit that will provide the structure needed to perform the claimed function. Is this unit a computer? Is it circuitry? Is it some other kind of signal processing structure? Without answers to these questions, the metes and bounds of the claimed limitation cannot be ascertained.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roztocki et al (2018/0180401).
	Regarding claim 1, Roztocki (Fig. 1) discloses a method for phase extraction of a multi-path interferometer (see paragraph 0024, disclosing that system 10 in Fig. 1 can be used on n-arm interferometers, where n is greater than 2), comprising: generating a reference signal (using 
Roztocki, however, fails to disclose but fails to disclose determining the interferometer phase from the detected signals by comparing the detected frequency-shifted and unshifted output signals of the multi-path interferometer with frequency shifted and unshifted interferometer output reference intensities.  
However, the examiner takes Official notice as to the well known process of comparing an interferometrically measured value with a reference or library value, particularly as Roztocki already discloses comparing the measured phase to a target/desired phase (see paragraph 0022).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the interferometer phase in Roztocki by comparing the detected output signals of the interferometer with reference intensities, the 
	As for claim 3, Roztocki discloses that detecting the frequency shifted and unshifted output signals comprises detecting signals at each output of the multi-path interferometer (see paragraph 0011 – “In a Michelson interferometer, the signal can be measured at the interferometer output”).
	As for claim 4, Roztocki discloses that the detecting of the frequency-shifted and unshifted output signals of the multi-path interferometer comprises using an array of photodiodes (detectors 28, 30; see paragraph 0028 for the disclosure of photodiodes as detector).
	As for claim 5, Roztocki discloses that detecting the frequency-shifted and unshifted output signals of the multi-path interferometer comprises a polarization demultiplexer (PBS 26) and a detector for each output of the multi-path interferometer (as the interferometer has two arms, there are, correspondingly, two detectors 28, 30 shown in Fig. 1).
	As for claim 6, Roztocki discloses delivering phase rectification signals (see paragraph 0022).
	As for claim 7, Roztocki discloses tracking the phase of the multi-path interferometer (see paragraph 0011 – “from the measured signals, the interferometer phase can be extracted for sensing applications”, where extraction is seen to be tracking the phase).

	As for claim 9, Roztocki discloses using one of a continuous-wave or pulsed light source to generate the reference signal (see paragraph 0025).
	As for claim 10, Roztocki discloses the use of an unbalanced interferometer (see paragraph 0018) or a balanced interferometer (see paragraph 0021 and 0023).
	Regarding claim 11, Roztocki (Fig. 1) discloses a system for phase extraction of a multi-path interferometer (see paragraph 0024, disclosing that system 10 in Fig. 1 can be used on n-arm interferometers, where n is greater than 2), comprising a light source 16, said light source generating a coherence length longer than an arm length difference of the multi-path interferometer (see paragraph 0026); a polarization multiplexing unit (beam splitter 18, frequency shifter 20, polarizing beam splitter 22) connected to the multi-path interferometer; and a detection unit (detectors 28, 30); wherein said polarization multiplexing unit comprises a beam splitter/coupler 18 that splits a reference signal generated by said light source into a frequency shifted reference signal (first signal 38 after being split by the beam splitter passes through a frequency shifter 20 to turn into a frequency shifted reference signal 44) and an unshifted reference signal (second signal 40, not shown in Fig. 1 but disclosed in paragraph 0016), and a polarization beam splitter that recombines said frequency shifted reference signal and said unshifted reference signal into a polarization- and frequency-multiplexed reference signal (see paragraph 0016), and said polarization multiplexing unit feeds the polarization- and frequency- multiplexed reference signal to the multi-path interferometer (“both beams pass via the PM circulator 24 and enter the interferometer 12” as per paragraph 0016); said detection unit 
Roztocki, however, fails to disclose that the detected frequency-shifted and unshifted output signals of the multi-path interferometer are compared with frequency shifted and unshifted interferometer output reference intensities to determine the interferometer phase (the examiner notes that in paragraph 0022, Roztocki does teach that controller 32 calculates the actual interferometer phase from the photodetector signals, but does not explicitly teach the comparison claimed).  
However, the examiner takes Official notice as to the well known process of comparing an interferometrically measured value with a reference or library value, particularly as Roztocki already discloses comparing the measured phase to a target/desired phase (see paragraph 0022).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the interferometer phase in Roztocki by comparing the detected output signals of the interferometer with reference intensities, the motivation being that the process of comparing a measured value with a reference value will allow for more accurate phase stabilization in the interferometer, as the results of the comparison can allow for adjustment of the interferometer so as to get the measured phase to correspond to the desired reference phase (such as by tuning the frequency to achieve an optimal operating condition as disclosed by paragraph 0021 of Roztocki). 
	As for claim 13, Roztocki discloses the detection unit detects signals at each output of the multi-path interferometer (see paragraph 0011 – “In a Michelson interferometer, the signal can be measured at the interferometer output”).

	As for claim 15, Roztocki discloses that the detection unit is an array of photodiodes (detectors 28, 30; see paragraph 0028 for the disclosure of photodiodes as detector).
	As for claim 16, Roztocki discloses that the signal processing unit (controller 32) further compares the determined interferometer phase to a target phase and delivers phase rectification signals (see paragraph 0022).
	As for claim 18, Roztocki discloses that the light source is one of: continuous wave (CW) lasers, diodes, gas and solid state lasers, and bi-color beam generating lasers (see paragraphs 0025 and 0026).
As for claim 19, Roztocki discloses said splitting the reference signal into the frequency shifted reference signal and the unshifted reference signal uses one of: an acousto-optic modulator (element 20, Fig. 1) and an electro-optic modulator (see paragraph 0025).
As for claim 20, Roztocki discloses the use of an unbalanced interferometer (see paragraph 0018) or a balanced interferometer (see paragraph 0021 and 0023).
As for claim 21, Roztocki discloses using bi-color beam generating lasers to generate the reference signal (see paragraph 0025).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 4, 2022